Citation Nr: 1526673	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-connected choroidoretinitis of the right eye, presently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim for a rating in excess of 10 percent disabling for his service-connected choroidoretinitis of the right eye.  That same rating decision also denied the Veteran's claim of entitlement to service connection for a left eye disorder, claimed as diminished vision.

In July 2010, the Veteran filed a notice of disagreement (NOD) as to both claims.  In March 2011, the RO issued a statement of the case (SOC), which continued denials as to both the increased rating for the Veteran's service-connected right eye disability, and service connection for the Veteran's claimed left eye condition.  In May 2011, the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals) in which he indicated his desire to appeal the increased rating claim only.  Accordingly, the Veteran perfected his claim for an increased disability rating for service-connected choroidoretinitis of the right eye.  See 38 C.F.R. § 20.202 (2014).  With his substantive appeal, the Veteran attached a written statement in which he indicated that he did not wish to pursue his claim for service connection for a left eye condition.  Thus, he withdrew his NOD as to the issue of service connection for a left eye disorder.  See 38 C.F.R. § 20.204 (2014).  

In a December 2012 Board remand, the Board concluded that the Veteran, through his representative, raised a petition to reopen the previously denied claim of entitlement to service connection for a left eye disorder in a September 2012 statement.  The Board further determined that the petition to reopen was inextricably intertwined with the claim of entitlement to an increased rating for choroidoretinitis of the right eye, and remanded both issues so that a VA examination could be obtained, and so that the question of whether new and material evidence had been submitted to reopen the previously denied claim for service connection for a left eye disorder could be fully adjudicated.  

In May 2013, the VA appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in which it continued to deny the Veteran's claim of entitlement to an increased rating for choroidoretinitis of the right eye.  The SSOC also denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for the left eye disorder.  The Veteran's claims file was subsequently returned to the Board for further appellate review.  

In July 2013, the Board determined that the AMC's denial of the Veteran's petition to reopen the previously denied left eye disorder claim in the May 2013 SSOC was an initial adjudication of that claim.  Accordingly, the Board accepted the Veteran's Post-Remand Brief, in which the Veteran's representative expressed a disagreement with the continued denial of the petition to reopen, as a timely NOD as to that initial adjudication.  Crucially, the Board found that a SOC pertaining to the claim to reopen the previously denied claim had not yet been issued, and therefore the Board was obligated to remand the matter so that the original jurisdiction could issue a SOC. See Manlicon v. West, 12 Vet. App. 238 (1999).  Because the increased rating issue was inextricably intertwined with the service connection issue, the Board again issued a remand of both issues.  

In March 2014, the RO issued a SOC addressing the claim to reopen the previously denied claim for service connection for a left eye disorder.  That SOC found that new and material evidence had been submitted sufficient to reopen the previously denied claim, but again denied the claim for service connection based on the evidence of record.  To date, the Veteran has not filed a substantive appeal with regard to that claim and the statutory period to do so has passed.  Accordingly, the Board finds that the denial of service connection for a left eye disorder has, again, become final.  See 38 C.F.R. § 20.302(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left eye disorder is not service connected.

2.  The Veteran's present visual acuity in his right eye is less than 5/200, but greater than light perception only; he has not experienced any incapacitating episodes associated with his choroidoretinitis.  

3.  The Veteran's choroidoretinitis is service connected based on in-service aggravation of a pre-existing condition.  Upon entrance into active duty, the Veteran's visual acuity in his right eye was 20 percent disabling.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent disabling for service-connected choroidoretinitis of the right eye have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 4.1, 4.7, 4.22, 4.75, 4.76, 4.77, 4.79, Diagnostic Codes (DCs) 6000, 6061-6065 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009);   Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the increased rating claim decided herein via a letter dated July 2009.  The Board finds that that letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flore, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran and his representative.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2014).

The Veteran's choroidoretinitis of the right eye is presently rated as 10 percent disabling.  He contends that a higher rating is warranted.

At the outset, the Board notes that the criteria governing the evaluation of visual impairments provides that when the visual impairment of only one eye is service connected, the non-service connected eye is to be rated as 20/40, subject to the provisions of 38 C.F.R. § 3.383(a).  See 38 C.F.R. § 4.75(c) (2014).  The exception to that rule gives special consideration for paired organs and extremities which provides that compensation is payable for combinations of service- and non-service-connected disabilities, as if both disabilities were service-connected.  Such a provision is applicable when one eye is service-connected and the other is non-service-connected, provided that (a) both eyes are rated at a visual acuity of 20/200 or less, or (b) the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383 (a) (2014).  

As discussed above, the Veteran did not perfect an appeal of the denial of service-connection for his claimed left eye disorder.  Further, in January 2013, the Veteran was afforded a VA examination in connection with both his service connection and increased rating claims.  In that examination, the Veteran's corrected distance vision in his left eye was rated as 20/50 and his corrected near vision was rated as 20/40 or better.  See C.F.R. § 4.76(b) (2014).  That same examination found the peripheral field of vision in the Veteran's left eye to be 59 degrees.  See C.F.R. § 4.77(b) (2014).  Accordingly, the exception listed in 38 C.F.R. § 3.383(a) does not apply in this matter and the Veteran's non-service-connected left eye will be presumed as 20/40 for the purposes of rating the Veteran's service-connected right eye disorder.  

Choroidoretinitis is evaluated on the basis of either visual impairment due to the particular condition, or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code (DC) 6000 (2014).  Under the corresponding code, when choroidoretinitis results in incapacitating episodes with a total duration of at least 6 weeks in the past 12 months, then a 60 percent disability rating will be assigned.  A 40 percent rating is appropriate where incapacitating episodes have a total duration of 4 weeks, but less than 6 weeks during the prior 12 months.  A 20 percent rating is given when incapacitating episodes total 2 weeks but less than 4 weeks in duration in the prior 12 months.  Finally, a 10 percent rating is given for incapacitating episodes totaling at least 1 week, but less than 2 weeks during the prior 12 months.  Id.  

Based on loss of visual acuity, ratings may be given for anatomical loss of both eyes, anatomical loss of a single eye, no more than light perception in both eyes, no more than light perception in a single eye, and various vision ranging from 20/40 to 5/200 in a single eye.  38 C.F.R. § 4.79, DCs 6061-6066 (2014).  Specifically, when the vision in the service connected eye is 5/200, a rating of 100 percent will be given if the other eye is also 5/200.  A 90 percent rating is appropriate when the other eye is 10/200.  An 80 percent rating is appropriate when the other eye is 15/200.  A 70 percent rating is given when the vision in the other eye is 20/200.  A 60 percent rating is given when the vision in the other eye is 20/100.  A 50 percent rating is appropriate when the vision in the other eye is 20/70.  A 40 percent rating is granted when the vision in the other eye is 20/50.  Finally, a 30 percent rating is appropriate when the vision in the other eye is 20/40.  38 C.F.R. § 4.79, DC 6065.

A review of the record shows that in September 2009, a VA examiner did not give the specific rating for the Veteran's corrected right eye vision, but noted the ability to count fingers only.  The same was found in a November 2011 VA examination, which noted acuity in the right eye was limited to counting fingers eccentrically, both corrected and uncorrected.  

In January 2013, the Veteran was afforded a VA examination to assess the present state of both eyes.  The VA examiner did not record visual acuity (either corrected or uncorrected) for the Veteran's right eye, but in an addendum dated February 2013, the VA examiner explained that there was no place to record vision less than 5/200, and therefore it was left blank.  The Veteran was noted to have extremely poor vision of the right eye, specifically, he was unable to recognize test letters at 1 foot or closer.  He did not have anatomical loss of either eye.  He was not limited to light perception only for either eye.  He was able to perceive objects, hand movements, or count fingers at 3 feet.  He had no astigmatism.  No diplopia was found.  He was found to have a dense brunescent cataract and a flat, macular scar of the right eye.

In light of the above, the Board finds that the Veteran's choroidoretinitis has been appropriately rated as 10 percent disabling to date.  At no point has the Veteran's right eye disorder been found to result in incapacitating episodes.  Therefore, his disability must be rated based on visual impairment.  He has not sustained the anatomical loss of either eye.  There is no sign of diplopia.  Given vision of 5/200 or less, and in consideration of his other eye which is non-service connected and, therefore,  may only be presumed to be rated as 20/40, the highest rating available to the Veteran for his condition is 30 percent.  38 C.F.R. § 4.79, DC 6065.  Even presuming that the Veteran's vision is less than 5/200, the same rating would be given if the Veteran had only light perception in that eye (the Board notes that the Veteran's vision has not been found to be limited to light perception only, but has been noted to be less than 5/200, therefore the Board will consider both diagnostic codes).  38 C.F.R. § 4.79, DC 6064.  

While the Veteran's vision does presently give rise to a 30 percent rating for his service connected choroidoretinitis, the 10 percent rating assigned factors in a subtraction of a 20 percent pre-service baseline rating for his right eye vision upon induction into active duty.  Specifically, upon induction, the Veteran's right eye visual acuity was 20/200 and his left eye visual acuity was 20/20, accounting for a 20 percent disability evaluation.  Accordingly, because the Veteran's present visual acuity is rated as 30 percent disabling, and his pre-service visual acuity was 20 percent disabling, he is entitled to a 10 percent disability rating.  See 38 C.F.R. §§ 4.22 (2014) (allowing only for a degree of disability over and above that which existed at the time of entrance into active service).  

In reaching this conclusion, the Board has considered the appropriateness of staged ratings, but finds that the Veteran's right eye choroidoretinitis has been appropriately rated for the duration of service-connection.


ORDER

Entitlement to an increased disability rating for service-connected choroidoretinitis of the right eye, presently evaluated as 10 percent disabling, is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


